Order entered January 25, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01061-CR

                          DARRELL DEWAYNE SNEED, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-60730-Y

                                             ORDER
        The Court GRANTS court reporter Sharina Fowler’s January 23, 2013 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Fowler to file the reporter’s record within THIRTY DAYS from the

date of this order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE